Case 9:20-cv-80027-RKA Document 30 Entered on FLSD Docket 04/24/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-80027-CIV-ALTMAN/Brannon

  THE LOMNITZER LAW FIRM, P.A.,

         Plaintiff,
  v.

  MALIBU MEDIA, LLC,

        Defendant.
  _________________________________/

                                                ORDER

         The Plaintiff alleges that this Court may exercise subject-matter jurisdiction over this case,

  under 28 U.S.C. § 1332, because there is complete diversity between the parties and the amount

  in controversy exceeds $75,000.1 See Complaint [ECF No. 1] ¶¶ 1, 2, 6–8.

         “When a plaintiff asserts diversity jurisdiction, it has the burden to prove that there is

  complete diversity.” Tvestments, Ltd v. L.K. Station Grp., LLC, 2008 WL 4613070, at *1 (S.D.

  Fla. Oct. 16, 2008). “[L]ike a limited partnership, a limited liability company is a citizen of any

  state of which a member of the company is a citizen.” Rolling Greens MHP, LP v. Comcast SCH

  Holdings, LLC, 374 F.3d 1020, 1022 (11th Cir. 2004). Thus, to “sufficiently allege the citizenships

  of these unincorporated business entities, a party must list the citizenships of all the members of

  the limited liability company and all the partners of the limited partnership.” Id. at 1022; see also

  Tvestments, 2008 WL 4613070, at *1 (dismissing complaint where the plaintiff “failed to list the



  1
    “A federal court not only has the power but also the obligation at any time to inquire into
  jurisdiction whenever the possibility that jurisdiction does not exist arises.” Fitzgerald v. Seaboard
  Sys. R.R., Inc., 760 F.2d 1249, 1251 (11th Cir. 1985) (citations omitted). It is the Court’s
  responsibility to “zealously insure that jurisdiction exists over a case.” Smith v. GTE Corp., 236
  F.3d 1292, 1299 (11th Cir. 2001).
Case 9:20-cv-80027-RKA Document 30 Entered on FLSD Docket 04/24/2020 Page 2 of 2



  citizenships of all the members of each limited liability company” defendant).

         Although the Defendant—Malibu Media, LLC (“Malibu”)—is a limited liability company,

  the Complaint does not indicate the citizenship of its members. As a result, the Plaintiff has not

  established complete diversity.

         Accordingly, the Court hereby

         ORDERS the Plaintiff to SHOW CAUSE by May 8, 2020 why this case should not be

  dismissed for lack of subject-matter jurisdiction. Any response must include a complete list of

  Malibu’s members and their respective citizenships. Failure to comply will result in dismissal

  without further notice.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 24th day of April 2020.




                                                      _________________________________
                                                      ROY K. ALTMAN
                                                      UNITED STATES DISTRICT JUDGE
  cc:    counsel of record




                                                  2
